                  Case 20-10343-LSS          Doc 34      Filed 02/18/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re:                                                      Chapter 11

  BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,1
                                                              (Joint Administration Requested)
                            Debtors.

                NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY,
               AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE THAT Old Republic Insurance Company (the “Company”),

as party in interest in the above-captioned cases, hereby appear by their counsel, Fox Swibel Levin

& Carroll LLP and Morris James LLP, and each such counsel hereby enters its appearance pursuant

to 11 U.S.C. § 1109(b) and Fed. R. Bankr. P. 9010(b), and such counsel hereby requests, pursuant

to Fed. R. Bankr. P. 2002, 3017 and 9007, Del. Bankr. L.R. 2002-1, and 11 U.S.C. §§ 342 and

1109(b), that copies of all notices and pleadings given or filed in this case be given and served

upon them at the following addresses, and facsimile and telephone numbers:

             Brett D. Fallon, Esq.                         Margaret M. Anderson, Esq.
             Brya M. Keilson, Esq.                         FOX SWIBEL LEVIN & CARROLL LLP
             MORRIS JAMES LLP                              200 W. Madison Street
             500 Delaware Avenue, Suite 1500               Suite 3000
             P.O. Box 2306                                 Chicago, IL 60606
             Wilmington, DE 19899-2306                     Telephone: (312) 224-1224
             Telephone: (302) 888-6800                     Facsimile: (312) 224-1201
             Facsimile: (302) 571-1750                     E-mail: panderson@foxswibel.com
             E-mail: bfallon@morrisjames.com
             E-mail: bkeilson@morrisjames.com




   1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



11535036/1
               Case 20-10343-LSS         Doc 34     Filed 02/18/20     Page 2 of 3




         PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified above,

but also includes, without limitation, any notice, application, complaint, demand, motion, petition,

pleading or request, whether formal or informal, written or oral, and whether transmitted or

conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or made with

regard to the above-referenced case and proceedings herein.

         PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Company’s right to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo

review by a District Court Judge, (2) the Company’s right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case, (3) the Company’s

right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including defenses to

jurisdiction, setoffs, or recoupments to which the Company may be entitled under agreements, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the

Company expressly reserves.



                         [The remainder of page intentionally left blank.]




11535036/1
             Case 20-10343-LSS   Doc 34   Filed 02/18/20   Page 3 of 3




Dated: February 18, 2020            MORRIS JAMES LLP

                                    /s/ Brett D. Fallon
                                    Brett D. Fallon (DE Bar No. 2480)
                                    Brya M. Keilson (DE Bar No. 4643)
                                    500 Delaware Avenue, Suite 1500
                                    P.O. Box 2306
                                    Wilmington, DE 19899-2306
                                    Telephone: (302) 888-6800
                                    Facsimile: (302) 571-1750
                                    E-mail: bfallon@morrisjames.com
                                    E-mail: bkeilson@morrisjames.com

                                           and

                                    Margaret M. Anderson, Esq.
                                    FOX SWIBEL LEVIN & CARROLL LLP
                                    200 W. Madison Street
                                    Suite 3000
                                    Chicago, IL 60606
                                    Telephone: (312) 224-1224
                                    Facsimile: (312) 224-1201
                                    E-mail: panderson@foxswibel.com

                                    Attorneys for Old Republic Insurance Company




11535036/1
